DETAILED ACTION
1.	This Office Action is in response to the Amendment filed on 1/10/2022.
2.	Claims 1-3, 5-10 and 12 are pending. 
Response to Arguments
3.	As per independent claims 1, 10 and 12, Applicant’s arguments filed 1/10/2022 have been fully considered but they are not persuasive. 
The applicant argues, the “selecting” and “displaying” steps of claim 1 is not disclosed by Sridhar. The examiner strongly disagrees. Sridhar disclose the “selecting” and “displaying” steps of claim 1.  For example, see at least figures 17B and 17D, ([0256] Turning to FIG. 17B, instead of responding to message 1704 by selecting one of the displayed predictive answers, the user of device 1700 uses virtual keyboard 1730 (Fig. 17B) to input emoji character 1716 which depicts a sad face.  Similarly, as shown in Fig. 17D, instead of responding to message 1724 by selecting one of the displayed predictive answers, the user of device 1700 again uses virtual keyboard 1730 to input the same sad-faced emoji character 1716, which was also inputted previously in response to incoming message 1704. [0258]).  Sridhar also discloses
displaying the selected virtual keyboard layout on the screen (see the selected and displayed virtual keyboard layout of Fig. 17B and 17D, [0256] and [0258]).  
As per claim 5, the applicant’s argument seems persuasive, although Sridhar discloses emoji keyboard and selecting emoji as a respond to the for incoming message, Sridhar does not disclose incoming message emoji.  Thus, the argument to claim 5 is persuasive.    

 Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-3, 6-10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sridhar (US 20160359771 A1).
Sridhar (US 20160359771 A1) is directed to personalized prediction of responses for instant messaging.
As per claim 1, Sridhar discloses a method (see at least methods of Figs. 7-10) for displaying a virtual keyboard layout (e.g. layout 1620 (fig. 17A) or layout 1730 (fig. 17B)) to be used for responding to a received message on a mobile terminal, the method comprising the following acts performed by the mobile terminal: 
analyzing said received message by a processing unit of the mobile terminal, so as to search for a contextual parameter associated with the received message, wherein the contextual parameter is a parameter among a type of query and an emoji theme ([0255] Device 1700 is displaying a user interface, provided by a messaging application, having message transcript 1702. Transcript 1702 shows a conversation between the user of device 1700 and one or more participants, such as participant 1706. Message transcript 1702 includes incoming message 1704 from participant 1706. Message 1704 contains the question of " How are you doing?" Based at least in part of this content, device 1700 displays predictive answers "Good," "Bad," and "Ok", represented by corresponding affordances 1710, 1712, and 1714 in region 1708, for responding to message 1704);
selecting, by the processing unit, a virtual keyboard layout, among a set of virtual keyboard layouts displayable on a screen of the mobile terminal, as a function of the result of ([0256] Turning to FIG. 17B, instead of responding to message 1704 by selecting one of the displayed predictive answers, the user of device 1700 uses virtual keyboard 1730 (Fig. 17B) to input emoji character 1716 which depicts a sad face.  Similarly, as shown in Fig. 17D, instead of responding to message 1724 by selecting one of the displayed predictive answers, the user of device 1700 again uses virtual keyboard 1730 to input the same sad-faced emoji character 1716, which was also inputted previously in response to incoming message 1704. [0258]); and 
displaying the selected virtual keyboard layout on the screen (see the selected and displayed virtual keyboard layout of Fig. 17B and 17D, [0256] and [0258]).  
 
As per claim 2, Sridhar discloses that the method according to claim 1, wherein, at the analyzing act, a contextual parameter is determined to be associated with the received message if a syntactical item or a pattern of syntactical items representative of said contextual parameter is identified within the received message ([0260] Turning to FIG. 17E, device 1700 receives into messaging transcript 1702 a third 1724 message from participant 1706. Based at least in part on the content of message 1724, device 1700 initially determines that predictive answers "Good," "Bad", and "Ok" may be appropriate suggestions).
 
As per claim 3, Sridhar discloses that the method according to claim 2, wherein, for each of a plurality of possible contextual parameters, a list of syntactical items or patterns of syntactical items representative of the contextual parameter are stored on a memory of the terminal ( [0015] In some embodiments, an electronic device comprises: a display screen; one or more input devices; one or more processors; memory; and one or more programs stored in memory, including instructions which, when executed by the one or more processors, cause the electronic device to: display, on the display screen, a message transcript, the message transcript including a message received from a user; [0276] Once a message class has been identified, the device optionally looks-up possible predictive answers for the particular class. Table 2, below, lists exemplary mapping of predictive answers to message classes. Also see Table 1 and Table 2.  
 
As per claim 6,  Sridhar discloses that the method according to claim 1, wherein at least one contextual parameter is associated to each virtual keyboard layout, the virtual keyboard layout selected at the act of selecting being the virtual keyboard layout associated with the contextual parameter found at analyzing act ([0256] Turning to FIG. 17B, instead of responding to message 1704 by selecting one of the displayed predictive answers shown on standard or QWERT virtual keyboard, the user of device 1700 uses  emojis virtual keyboard 1730 (Fig. 17B) to input emoji character 1716 which depicts a sad face . Also see [0258 and Fig. 17D).
 
As per claim 7,  Sridhar discloses that the method according to claim 6, wherein a priority order is defined between the virtual keyboard layouts, the selecting act being performed according to said priority order when at least two virtual keyboard layouts are associated with the contextual parameter found at the analyzing act ([0256] Turning to FIG. 17B, instead of responding to message 1704 by selecting one of the displayed predictive answers, the user of device 1700  prefer to choose or prioritize to use virtual keyboard 1730 (Fig. 17B) to input emoji character  such as 1716 which depicts a sad face. Furthermore, as shown in the Fig. 17B, the user can easily input his response (a single tap) to clearly express his response, this single tap interaction has advantageous over the standard keyboard).   
As per claim 8, Sridhar discloses that the method according to claim 7, wherein said set of virtual keyboard layouts comprisesvirtual keyboard 1730 (Fig. 17B) is employed to input emoji character, for example emoji character 1716 which depicts a sad face is selected).

As per claim 9,  Sridhar discloses that the method according to claim 1, wherein a default virtual keyboard layout is selected if no contextual parameter is found to be associated with the received message during the analyzing act ( as suggested in at least  [0256] and [0258] and as illustrated in FIG. 17B and 17D, the default virtual keyboard layout is the standard keyboard (QWERT) layout , but if token/keyword (contextual parameter) in the incoming message is found/detected,  instead of responding to message 1704 by selecting one of the displayed predictive answers (using standard keyboard), the user of device 1704 uses virtual keyboard 1730 to input emoji character 1716 which depicts a sad face).

As per claim 10, Sridhar discloses a mobile terminal (electronic device 1100, 1200, 1300, 1400, 1400, 1500, or 1700)) comprising: a processing unit (e.g. 1204, Fig. 12): and a screen (touch sensitive display unit 1202, Fig. 12).  
the processing unit being configured to: 
analyze a received message so as to search for a contextual parameter associated with the received message, wherein the contextual parameter is a parameter among a type of query and an emoji theme ([0255] Device 1700 is displaying a user interface, provided by a messaging application, having message transcript 1702. Transcript 1702 shows a conversation between the user of device 1700 and one or more participants, such as participant 1706. Message transcript 1702 includes incoming message 1704 from participant 1706. Message 1704 contains the question of " How are you doing?" Based at least in part of this content, device 1700 displays predictive answers "Good," "Bad," and "Ok", represented by corresponding affordances 1710, 1712, and 1714 in region 1708, for responding to message 1704);

select a virtual keyboard layout among a set of virtual keyboard layouts displayable on the screen as a function of the result of the search for a contextual parameter associated with the received message, for display by the screen ([0256] Turning to FIG. 17B, instead of responding to message 1704 by selecting one of the displayed predictive answers, the user of device 1700 uses virtual keyboard 1730 (Fig. 17B) to input emoji character 1716 which depicts a sad face.  Similarly, as shown in Fig. 17D, instead of responding to message 1724 by selecting one of the displayed predictive answers, the user of device 1700 again uses virtual keyboard 1730 to input the same sad-faced emoji character 1716, which was also inputted previously in response to incoming message 1704. [0258] (see the selected and displayed virtual keyboard layout of Fig. 17B and 17D, [0256] and [0258]).    
 
As per claim 12, the claim includes similar features as that of claim 1 or 10, thus, the claim is rejected similarly.   
Allowable Subject Matter
5.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


CONCLUSION
 
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173